DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Warning
The Applicant is advised that should claim 14 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 2-4, 7, 12-17, and 21-22 are objected to because of the following informalities:
the recitation “The system of” in the preamble of each of claims 2-4, 7, 12-16, and 21-22 should be changed to “The testing apparatus”; and
in claim 17, line 9: the semicolon should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 12-16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a toilet” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a toilet” of claim 1, line 1.  If they are the same, “a toilet” in claim 1, line 3 should be “the toilet”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and each subsequent mention of “the toilet” in the claims should make it clear which toilet is being referred to.
Claims 2-4, 7, 12-16, and 21-22 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “native fluorescence the object” in lines 1-2, which is so grammatically awkward that its meaning is not clear.
Claim 3 recites “a plurality of the object” in line 2, which renders the claim indefinite.  First, “plurality” suggests more than one object while “the object” suggests only one object.  It is not clear if there is more than one object or just a single object.  Second, if there are a plurality of objects, it is not clear if this recitation is the same as, related to, or different from “an object” of claim 1, line 14.  The relationship between “a plurality of the object” of claim 3, line 2 and “an object” of claim 1, line 14 should be made clear.
Claim 4 is rejected by virtue of its dependence from claim 3.
Claim 15 recites “at least one object” in line 4, but it is not clear if this recitation is the same as, related to, or different from “an object” of claim 1, line 14.  If they are the same, “at least one object” of claim 15, line 4 should be “the object”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and each subsequent mention of “the object” or “the at least one object” (e.g., in claim 16, line 2 and claim 16, line 3) in the claims should make it clear which object is being referred to.
Claim 16 is rejected by virtue of its dependence from claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 12-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,772,606 (Ashibe)(previously cited), in view of DE 3926630 (Ams)  in view of U.S. Patent Application Publication No. 2002/0193760 (Thompson) (previously cited), and further in view of U.S. Patent No. 4,860,767 (Maekawa) (previously cited), and further in view of U.S. Patent Application Publication No. 2010/0201988 (Kiesel) (previously cited) and U.S. Patent Application Publication No. 2006/0291772 (Haiml) (previously cited).
Ashibe teaches a system for collecting and analyzing uric components (FIG. 13-17).  Ashibe does not teach a urine capturing arrangement or that the arrangement hangs in the toilet bowl.  Ams teaches a collecting funnel 2 designed to collect urine and placing the flow control and sensing components in an arrangement so as to be hooked and hung in a toilet bowl along with the funnel (page 2 and FIG. of Ams).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collecting funnel 2 and hangable design of Ams in the system of Ashibe since it permits more efficient collection of urine and/or it permits the use of ordinary toilets for the device by hooking the device into the bowl of the toilet.
The combination does not teach a diverter.  Thompson teaches a diverter (the two way valve 28 with the conduits 30 and 32 and the slidable barrier 36 of FIG. 1 of Thompson) that can isolate the mid-stream urine since the initial portion of the urine stream may contain undesirable foreign substances (paragraph 00022 of Thompson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diverter of Thompson in the combination since (1) the diverter would isolate the mid-stream urine which is desirable because the initial portion of the urine stream may contain undesirable foreign substances and/or (2) it is a simple substitution of one known element (the cover 203 of Ashibe) for another (the diverter of Thompson) to yield predictable results.
The combination teaches the use of a manual barrier 36 of Thompson.  Maekawa discloses the use of switch valves 7, 7’ to channel initial and subsequent parts of a urine stream with such switch valves being controlled by a sampling amount sensor 18 that will open one valve and close the other after a given time has passed (col. 4, lines 1-41 of Maekawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling amount sensor 18 and switch valves 7, 7’ of Maekawa in place of the slidable barrier of Thompson for channeling the initial and subsequent parts of a urine stream in the system of Ashibe since it makes the process of channeling the initial and subsequent parts of the urine stream automatic.  
Ashibe teaches the use of an analysis unit 206.  Kiesel teaches a flow cytometer that uses spatial modulation detection for the analysis of any liquid (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).  Haiml discloses urine is such a liquid that undergoes such analysis (paragraph 0066 of Haiml).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection unit of Kiesel for the analysis unit 206 of Ashibe in the combination since it is a simple substitution of one known element for another to obtain predictable results.   
According to the combination, the urine collector 2 of Ams; the diverter of Thompson (that is, the two way valve 28 with the conduits 30 and 32); the sampling amount sensor 18 of Maekawa; switch valves 7, 7’ of Maekawa; and the detection unit of Kiesel would be hung in the bowl of the toilet, as suggested by Ams.  As previously mentioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a hangable design of Ams for the flow control and sensing components since it permits the use of ordinary toilets for the device by hooking the device into the bowl of the toilet.
With respect to claim 1, the combination teaches or suggests a testing apparatus for use with a toilet having a bowl, comprising:
a urine capturing arrangement (the urine collector 2 of Ams) configured to receive urine from a user of a toilet and configured for placement within the bowl of the toilet;
a chamber (the measuring part 206 of Ashibe) fluidically coupled to the capturing arrangement; 
a metering sensor (the sampling amount sensor 18 of Maekawa) configured to generate a control signal in response to a parameter of urine flow;
a diverter (the switch valves 7, 7’ of Maekawa) fluidically coupled between the urine capturing arrangement and the chamber, the diverter configured for placement within the bowl of the toilet and to divert a mid-stream volume of the received urine to the chamber, the diverter comprising a valve controllable between a first state and a second state based on the control signal, the valve diverting a first- voided volume of urine away from the chamber when in the first state and passing the mid- stream volume of the urine to the chamber when in the second state (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
a spatial modulation detection unit (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel) configured to sense optical properties of an object in the mid-stream volume of the urine and to generate at least one electrical signal comprising information about the object.
With respect to claim 2, the combination teaches or suggests that the optical properties comprise native fluorescence the object (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 3, the combination teaches or suggests the spatial modulation detection unit is further configured to count a plurality of the object in the mid-stream volume of the urine in the chamber (FIGS. 29, 32-35B, 42-43 and paragraphs 0101, 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0185, 0189, 0214, 0242, 0248, 0251, 0266, 0272-0279, and 0299-0329 of Kiesel).
With respect to claim 4, the combination teaches or suggests that the spatial modulation detection unit is further configured to detect at least one of a size and a shape of the object in the mid- stream volume of the urine in the chamber (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0185, 0189, 0195, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 7, the combination teaches or suggests that the diverter is configured to pass the received urine to the chamber only after elapsing of a predetermined time duration measured by the metering sensor (the predetermined time has passed; col. 4, lines 1-41 of Maekawa).
With respect to claim 12, the combination teaches or suggests that the spatial modulation detection unit is configured to perform one or more of an electrochemical assessment, a chemical assessment, a colorimetric assessment, a biochemical assessment, and an immunoassay assessment of the mid-stream volume of the urine (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 13, the combination teaches or suggests a display; and a display controller configured to receive the at least one electrical signal from the spatial modulation detection unit and to control the display to provide a representation of the information on the display (paragraphs 0029, 0030, 0308, 0356, 0365 of Kiesel; the test result output part 224 of Ashibe).
With respect to claim 14, the combination teaches or suggests that the detection unit comprises an optical flow cytometer (the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 15, the combination teaches or suggests that the spatial modulation detection unit comprises: a spatial filter having a plurality of mask features (paragraphs 0008-0009, 0012-0017, 0020-0027, 0030-0031, 0135, 0137, 0198, 0277, and 0302-0329 of Kiesel); and at least one optical detector (paragraphs 0012-0017, 0020-0027, 0030-0031, 0124, 0161, 0135, 0137, 0185, 0198, 0230, 0252, 0268, 0277, and 0302-0329 of Kiesel) positioned to sense light emanating from at least one object in the mid-stream volume of the urine moving along a flow direction with respect to the spatial filter, an intensity of the sensed light being time modulated according to the mask features, the detector configured to generate the at least one electrical signal as a time varying electrical signal comprising a sequence of pulses in response to the sensed light (paragraphs 0012-0017, 0020-0027, 0030-0031, 0124, 0161, 0135, 0137, 0185, 0198, 0230, 0252, 0268, 0277, and 0302-0329 of Kiesel).
With respect to claim 16, the combination teaches or suggests that the optical detector is configured to sense, as the light emanating from the at least one object, native fluorescence emitted from the at least one object in the mid-stream volume of the urine (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 17, the combination teaches or suggests a method, comprising:
generating a control signal in response to a parameter of urine flow (using the sampling amount sensor 18 of Maekawa), 
capturing a sample of urine within a chamber (the measuring part 206 of Ashibe) of a testing apparatus comprising a urine collection device (the urine collector 2 of Ams) and a diverter (the switch valves 7, 7’ of Maekawa) respectively disposed within a bowl of a toilet (see the above 103 rejected regarding making the system hangable in a toilet bowl), the capturing including diverting first-voided urine away from the chamber when in a first state and passing a mid-stream volume of the urine to the chamber when in a second state based on the control signal (the operation of the switch valves 7, 7’ of Maekawa to change the urine flow from the conduit 32 of Thompson which leads to the toilet bowl to the conduit 30 which leads to the detection unit of Kiesel);
sensing, using a spatial modulation detection unit, for a presence of a predetermined characteristic in the mid-stream volume of the urine within the chamber (using the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel);
generating at least one electrical signal comprising information about the predetermined characteristic (using the detection unit of Kiesel; FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0150, 0152, 0159-0161, 0166, 0183, 0187, 0189, 0206, 0231, 0242, 0266-0268, 0270-0278, and 0302-0329 of Kiesel).
With respect to claim 19, the combination teaches or suggests transmitting the at least one electrical signal to a remote location (paragraphs 0301, 0313, 0341, and 0356 of Kiesel; the test result output part 224 of Ashibe).
With respect to claim 20, the combination teaches or suggests that sensing for the presence of the predetermined characteristic in the mid-stream volume of the urine within the chamber is performed using spatially modulated light (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 21, the combination teaches or suggests that the spatial modulation detection unit comprises an optical flow cytometer (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).
With respect to claim 22, the combination teaches or suggests that the mid-stream volume of urine is not exposed to a specificity tag prior to sensing by the spatial modulation detection unit (FIGS. 29, 32-35B, 42-43 and paragraphs 0103-0104, 0125-0128, 0133, 0137, 0159-0161, 0166, 0183, 0189, 0242, 0272-0278, and 0302-0329 of Kiesel).

Response to Arguments
The Applicant’s arguments filed 8/22/2022 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 8/22/2022.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 8/22/2022, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 8/22/2022.
Prior art rejection
The Applicant’s arguments with respect to claims 1-4, 7, 12-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  There are new grounds of rejection that were necessitated by the claim amendments filed on 8/22/2022.
The Applicant asserts:

    PNG
    media_image1.png
    427
    688
    media_image1.png
    Greyscale

This argument is not persuasive in view of the new combination that uses the funnel 2 of Ams, the sampling amount sensor 18 of Maekawa, and the switch valves 7, 7’ of Maekawa in a hangable design.  There is no cover 203 since it has been substituted for the modified diverter of the combination.
The Applicant asserts:

    PNG
    media_image2.png
    142
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    685
    media_image3.png
    Greyscale

This argument is not persuasive since Thompson is merely being relied upon to teach a diverter (the two way valve 28 with the conduits 30 and 32 and the slidable barrier 36 of FIG. 1 of Thompson) that can isolate the mid-stream urine since the initial portion of the urine stream may contain undesirable foreign substances (paragraph 00022 of Thompson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diverter of Thompson in the combination since (1) the diverter would isolate the mid-stream urine which is desirable because the initial portion of the urine stream may contain undesirable foreign substances and/or (2) it is a simple substitution of one known element (the cover 203 of Ashibe) for another (the diverter of Thompson) to yield predictable results.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791